Black, J.
The appellees brought their action to recover possession of land from the appellant, their tenant holding over. The only question presented here relates to the sufficiency of the evidence to sustain the verdict for the appellees. Evidence introduced on behalf of the appellees fully supported the verdict, and the appellant can derive no benefit on appeal from his evidence of a contrary tendency. The conflict of evidence determined in the trial court can not be opened up and again decided here.
Judgment affirmed.